 



Exhibit 10.47
ADDENDUM FOUR
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM FOUR TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is effective as of December 1, 2002 between Hoag Memorial Hospital
Presbyterian, a California Corporation (“Hospital”), and GK Financing, LLC, a
California limited liability company (“GKF”).
RECITALS
     WHEREAS, on October 31, 1996, GKF and Hospital executed a Lease Agreement
for a Gamma Knife Unit (the “Original Lease”);
     WHEREAS, the parties executed and Addendum Three to Lease Agreement For A
Gamma Knife Unit (“Addendum Three”) which was effective through November 30,
2002;
     WHEREAS, at the expiration of Addendum Three on November 30, 2002, the
parties intended to extend the terms and provisions of Addendum Three for an
additional three-year period from December 1, 2002 through November 30, 2005,
but inadvertently neglected to execute a document memorializing the same; and
     WHEREAS, the parties desire to enter into this Addendum in order to
memorialize their agreement on December 1, 2002 to extend the terms and
provisions of Addendum Three as described above.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meaning set forth in the Original Lease.
     2. Addendum Extension. All of the terms and provisions of Addendum Three
are hereby extended and shall remain in effect for an additional three (3) year
period commencing from December 1, 2002 through November 30, 2005.
     3. Full Force and Effect. Except as otherwise amended hereby or provided
herein, all of the terms and provisions of the Original Lease shall remain in
full force and effect.
[Signatures continued on next page]

 



--------------------------------------------------------------------------------



 



[Signature page to Addendum Four To Lease Agreement For A Gamma Knife Unit dated
effective as of December 1, 2002 between Hoag Memorial Hospital Presbyterian and
GK Financing, LLC.]
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                  “HOSPITAL”   Hoag Memorial Hospital Presbyterian
 
                BY:   /s/ Robert Braithwaite          
 
      Name:   Robert Braithwaite
 
      Title:   VP, Operations
 
                “GKF”   GK Financing, LLC
 
                BY:   /s/ Craig K. Tagawa                   Craig K. Tagawa    
    Chief Executive Officer

 